Citation Nr: 0511785	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  01-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period February 
25, 1982, to August 23, 1998.


REPRESENTATION

Appellant represented by:	Don Halbrook, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran's claim was remanded by the Board for further 
development in August 2001 and November 2003.


FINDING OF FACT

From February 25, 1982, to August 23, 1998 the veteran was 
usually fully employed, and his symptoms of post-traumatic 
stress disorder only resulted in mild impairment of social 
and industrial adaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder, for the period February 25, 1982, 
to August 23, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. § 4.132, Diagnostic Code 9411 
(as in effect prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in October 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that in a recent case the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA and private medical records for the time period under 
consideration have been obtained.  The veteran's leave 
statements for his last two years of employment have also 
been obtained.  The veteran has submitted statements from 
physicians, from former coworkers, from friends, and from 
family members.  The veteran has also testified before a 
hearing officer, and before the undersigned Acting Veterans 
Law Judge.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal, 
and he has done so.  There is no indication that there exists 
any additional available evidence which has a bearing on the 
veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

By rating action in October 1998, the veteran was granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder.  Service connection was made effective from 
July 1998.  A January 1999 rating action increased the 
veteran's rating for post-traumatic stress disorder to 70 
percent, effective from August 24, 1998.  A July 1999 rating 
action found clear and unmistakable error in an April 1982 
rating action, and granted the veteran service connection for 
post-traumatic stress disorder effective from February 25, 
1982.  The RO assigned the veteran a 30 percent rating from 
February 25, 1982, to August 23, 1998.

The veteran maintains that his post-traumatic stress disorder 
symptoms from February 25, 1982, to August 23, 1998, were of 
such severity that he is entitled to a higher rating for that 
time period.

A February 1982 VA outpatient record indicates that the 
veteran had nightmares.  He reported that he mostly preferred 
to be alone, and that he was always nervous.  A March 1982 VA 
outpatient record indicates that the veteran complained of 
irritability, anxiety, and insomnia.  The diagnosis was post-
traumatic stress disorder.

An April 1982 VA examination report indicates that the 
veteran had a history of insomnia and nervousness.

A January 1984 VA outpatient record notes that the veteran 
was anxious.

In April 1994, the veteran was examined by a private 
physician, who noted that the veteran appeared somewhat 
anxious.

A March 1997 private medical record indicates that the 
veteran came in complaining of job stress at work.  It was 
noted that the veteran had been unable to work for two days.  
The assessment was job stress.

On VA examination in July 1998, the veteran complained that 
he had not felt well the last two or three years.  The 
veteran stated that he woke up in the morning and felt 
poisoned, so it was better if he worked on the evening shift.  
He reported that he slept about six or seven hours and did 
not have nightmares.  He asserted that he got anxious, and at 
times got mad, easily.  Sometimes he thought about how he had 
killed someone.  Examination revealed the veteran to be very 
pleasant and cooperative.  He had goal directed speech, and 
his thought production and continuity were good.  The veteran 
was alert and oriented.  He had good attention and 
concentration and his memory was intact.  His relationship to 
reality was good and no thought disorder was noted.  The 
veteran was not suicidal or homicidal.  The veteran's mood 
was euthymic, except when discussing his Vietnam experiences.  
He reported decreased appetite.  The veteran had intrusive 
thoughts about the people that he had had to kill, and tried 
to avoid thoughts and feelings associated with that.  The 
veteran reported difficulty with some relationships and 
irritability.  The examiner stated that the veteran had mild 
social and industrial impairment.  The diagnosis was post-
traumatic stress disorder, and the veteran's global 
assessment of functioning (GAF) score was 70.  The Board 
notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 70 
denotes some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful relationships.

A coworker of the veteran wrote a letter in support of the 
veteran's claim in August 1998.  The coworker had been the 
veteran's union representative and stated that he had known 
the veteran for eight and one half years.  He stated that the 
veteran had not been able to stay in any one position for a 
great length of time due to his inability to work well with 
others.  He reported that the veteran had been known to have 
emotional outbursts, which disrupted and caused others to 
avoid him.  He noted that the veteran's inability to maintain 
his composure when things were not going according to the 
normal routine of daily work habits sent the veteran into a 
tirade with others, even if they were not to blame.  The 
coworker stated that if the veteran fell behind you could see 
the tension build.  The veteran would become anxious and move 
about at a very rapid pace.  He went on to state that on a 
normal day, with no major obstacles presented, the veteran 
was by far one of the most enjoyable people to work with.  He 
reported that he had personally observed the veteran's 
behavior, and had on several occasions pulled the veteran 
aside to try to calm him.

Other lay statements from family and friends, dated from 
August 1998 to October 2000, indicate that the veteran was 
normal prior to service, but since service he had become 
anxious, depressed, and irritable.

A September 1998 statement from a private physician notes 
that he had treated the veteran since September 30, 1986.  
The physician said that over the 12 years that he had treated 
the veteran, he had always been a hyper person.  He noted 
that the veteran generally seemed to be in a happy, excitable 
mood.  However, the veteran also exhibited inability to 
focus, mood swings, continuous panic state in stressful 
situations, depression, insomnia, irritability, restlessness, 
nervousness, social isolation, forgetfulness, confrontations 
at work, and thoughts about combat in Vietnam.

On VA examination in September 1998, the veteran reported a 
long history of getting into fights with coworkers, and 
arguing with supervisors over the daily operations of his 
job.  He reported that the irritability carried over into his 
home life, but that his family was very understanding.  The 
diagnoses included rule out post-traumatic stress disorder, 
bipolar disorder, intermittent explosive disorder, and 
depressive disorder, not otherwise specified.

The record reveals that in January 1999 the veteran was 
approved for a disability annuity through the Office of 
Personnel Management because of post-traumatic stress 
disorder and other reasons.

The veteran was seen by a VA physician in October 1998 and 
January 1999.  The physician noted that the veteran had post-
traumatic stress disorder manifested by nightmares, 
difficulty sleeping, intrusive thoughts from Vietnam, poor 
control of anger, nervousness, and panic attacks.  The 
examiner stated that the symptoms had been present since the 
veteran retuned from Vietnam.  The examiner noted that the 
veteran had been put on sick leave at the post office on July 
31, 1998.  From his consultation with the veteran and the 
data from the union representative, it was his impression 
that the veteran was severely disabled with post-traumatic 
stress disorder.  The examiner thought that based on the 
letter from the union representative, it appeared obvious 
that the veteran was unemployable due to his emotional 
outbursts, poor control of aggressive impulses and difficulty 
relating to others.  He also noted that the veteran had had 
difficulty with concentration and a significant thinking 
disorder.  In a December 2000 statement, this physician 
opined that after looking at the veteran's medical history 
since Vietnam, he felt that the veteran was 100 percent 
disabled due to post-traumatic stress disorder, which the 
veteran had had since service there.  When the RO requested 
clarification from this physician, the RO was notified that 
he was deceased.

An October 2000 letter was received from another of the 
veteran's former coworkers and union representatives.  This 
coworker stated that he had known the veteran from the date 
the veteran had been hired in August 1984.  He noted that he 
quickly observed the veteran's antisocial behavior towards 
other employees.  He stated that he tried to assign the 
veteran to jobs that kept him isolated from everyone else.  
He noted that the veteran had not always been able to work by 
himself and when he did work with others, disagreements and 
verbally abusive exchanges would normally occur.  He reported 
that as president of the local union he had had to intercede 
on the veteran's behalf many times.  He stated that the 
veteran called him constantly about his problems, as did 
management with complaints about the veteran.  It was his 
opinion that the veteran's disability was severe and that the 
Postal Service should not have hired someone as disabled as 
the veteran.  

At an October 2000 hearing before a hearing officer, the 
veteran indicated his belief that his disability rating 
should be influenced by his character and his excellent 
service in the military.

A February 2001 letter from a private physician notes that he 
had been treating the veteran since 1987.  He stated that the 
veteran's signs and symptoms of post-traumatic stress 
disorder, and his anti-social behavior, had become more 
apparent the longer he worked at the Post Office.  The 
veteran had more trouble working with people and felt best 
when he was left alone.  When he had a warehouse job by 
himself he did fine, but his distrust and trouble being 
around people continued.

In a February 2001 letter the veteran's father stated that he 
had given the veteran a job in his company because the 
veteran had been unable to hold a job anywhere else.  He 
reported that when he sold his company in 1982, the veteran 
had been terminated within four months.

At the March 2001 hearing before the undersigned, the veteran 
stated that he had worked for his father's company until he 
had to leave that company a few months after his father sold 
it in 1983.  The veteran testified that he had had difficulty 
working around other people at the Post Office where he 
worked from 1984 to 1998.  He stated that he had been taken 
from a solitary position in 1997 and put to work around other 
people.  He said that this resulted in his increased problems 
and eventual disability retirement from the Post Office in 
1998.

In March 2004, VA received from the veteran's attorney the 
veteran's Post Office leave statements for the 26th pay 
period of 1997 and for the 26th pay period of 1998.  The 
veteran's attorney stated that these were the only leave 
records available for those years.  The leave statements show 
that in 1997 the veteran used 96 hours of sick leave and in 
1998 he used 528 hours of sick leave.  The leave statements 
do not show the reasons for which sick leave was requested by 
the veteran.  

The Board notes that the record contains additional 
statements and medical evidence which do not provide 
information as to the severity of the veteran's post-
traumatic stress disorder from February 25, 1982, to August 
23, 1998.

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted for definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  To obtain the next higher rating of 
70 percent under the former criteria, it would have to have 
been shown that the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation, under the former criteria, required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the psychoneurotic symptoms 
rendered the veteran demonstrably unable to obtain or retain 
employment.  38 C.F.R. §  4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).

The veteran's attorney asserts that the lay statements 
submitted by the veteran prove that the veteran experienced 
chronic and severe post-traumatic stress disorder ever since 
Vietnam.  He further points out that the letters from the 
veteran's coworkers and father show that while the veteran 
was employed for most of the time period under consideration, 
he regularly experienced severe panic attacks during that 
time, and he could only perform his duties in an isolated 
situation.  He further states that the lack of medical 
evidence during this time is unfortunate, as the veteran was 
in need of VA psychiatric treatment during that time.

The Board finds that the most probative evidence on the issue 
to be decided in this case is the pertinent medical evidence, 
and the Board finds that the medical evidence for the period 
February 25, 1982, to August 23, 1998 does not show 
considerable impairment of social and industrial impairment 
due to post-traumatic stress disorder.  The medical records 
prior to August 23, 1998 show infrequent complaints of sleep 
disturbance, irritability, and anxiety.  The veteran received 
no treatment for post-traumatic stress disorder between 
February 25, 1982, and August 23, 1998.  The Board further 
notes that the veteran was fully employed during this time, 
except for a short time between leaving the company formerly 
owned by his father, and beginning employment at the Postal 
Service.  The Board has considered the statements of the 
veteran, his friends, family, and coworkers that the veteran 
was severely affected by post-traumatic stress disorder 
during the entire time period under consideration.  However, 
as laypersons they are not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has considered the September 1998 statement of a 
private physician that he had treated the veteran since 
September 30, 1986, and that the veteran experienced 
inability to focus, mood swings, continuous panic state in 
stressful situations, depression, insomnia, irritability, 
restlessness, nervousness, social isolation, forgetfulness, 
confrontations at work, and thoughts about combat in Vietnam.  
However, the medical records from this physician don't show 
treatment for the veteran prior to August 1998.  Furthermore, 
the July 1998 VA examiner found that the veteran's symptoms 
of post-traumatic stress disorder were only mild in nature.  
Additionally, the September 1998 VA examiner found that the 
veteran had non service-connected bipolar disorder, 
intermittent explosive disorder and depressive disorders, 
indicating that many of the reported psychiatric symptoms are 
due to non service-connected psychiatric disability.

The Board has also considered the January 1999 and December 
2000 statements of a VA physician that the veteran had severe 
post-traumatic stress disorder.  The Board notes that this 
physician stated that the veteran has had post-traumatic 
stress disorder since Vietnam.  This physician also stated 
that the veteran's post-traumatic stress disorder is severe 
in nature and rendered the veteran unemployable.  However, 
this physician did not provide an opinion as to the severity 
of the veteran's post-traumatic stress disorder prior to 
October 1998.

The veteran's leave statements do show that the veteran used 
up substantial amounts of sick leave during 1998.  The letter 
from OPM also indicates that the veteran was awarded 
disability retirement in January 1999 due to post-traumatic 
stress disorder and other reasons.  However, the amount of 
sick leave taken prior to August 23, 1998, is not shown.  As 
noted before, on VA examination on July 30, 1998, a VA 
examiner noted that the veteran's symptoms of post-traumatic 
stress disorder were only mild in nature.

The Board is of the opinion that the medical evidence more 
nearly indicates that the veteran had no more than definite 
impairment of social and industrial adaptability, and thus 
only met the former criteria for a rating of 30 percent, and 
no higher, for his service-connected post-traumatic stress 
disorder, from February 25, 1982, to August 23, 1998, under 
the criteria as in effect prior to November 7, 1996.

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).  The Board must next consider whether the newly 
revised version of 38 C.F.R. §§ 4.130, Diagnostic Code 9411, 
effective November 7, 1996, allows for a higher disability 
rating from that point onward.  Accordingly, for the period 
of November 7, 1996 through August 23, 1998, the Board must 
consider if the veteran was entitled to a higher rating under 
the revised version of Diagnostic Code 9411.

The current criteria for the rating of mental disorders 
provides for a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

A review of the medical evidence between November 7, 1997 and 
August 23, 1998 does not reveal symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  On VA 
examination in July 1998, no thought disorder was noted.  The 
veteran had good memory, attention and concentration, and he 
was not suicidal or homicidal.  Thus the veteran's disability 
picture presented by the competent evidence of record 
concerning the severity of his post-traumatic stress disorder 
did not more nearly approximate the current criteria for a 50 
percent rating for that disability.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a rating in excess of 30 percent under the 
current criteria from November 7, 1997 and August 23, 1998 .

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran was not hospitalized for treatment of post-traumatic 
stress disorder between February 25, 1982, and August 23, 
1998.  It has also not been shown that prior to August 23, 
1998 the veteran's service-connected post-traumatic stress 
disorder markedly interfered with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted 
between February 25, 1982, and August 23, 1998.  38 C.F.R. 
§ 3.321(b)(1).

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder for the period February 
25, 1982, to August 23, 1998, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder for the period February 25, 
1982, to August 23, 1998, is denied.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


